UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 15, 2011 VERTICAL HEALTH SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Florida 000-23201 59-3635262 (State of Incorporation) (Commission File No.) (IRS Employer ID No.) 7760 France Avenue South, 11th Floor Minneapolis, Minnesota 55435 (Address of Principal Executive Offices) (612) 568-4210 Registrant’s Telephone Number, Including Area Code: 180 Douglas Ave, Oldsmar, Florida 34677 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K VERTICAL HEALTH SOLUTIONS, INC. TABLE OF CONTENTS Item Page Item1.01 Entry into a Material Definitive Agreement 4 Item2.01 Completion of Acquisition or Disposition of Assets Description of Business 5 Risk Factors 7 Management’s Discussion and Analysis or Plan of Operation 12 Properties 16 Security Ownership of Certain Beneficial Owners and Management 16 Directors and Executive Officers 19 Executive Compensation 23 Certain Relationships and Related Transactions, and Director Independence 29 Legal Proceedings 30 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 31 Recent Sales of Unregistered Securities 31 Description of Registrant’s Securities 32 Indemnification of Directors and Officers 33 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Financial Statements and Exhibits 33 Item3.02 Unregistered Sale of Equity Securities 34 Item5.01 Changes in Control of Registrant 34 Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 34 Item5.06 Change in Shell Company Status 34 Item9.01 Financial Statements and Exhibits 34 2 Table of Contents CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS This Current Report on Form 8-K (the “Current Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act, Section 21E of the Exchange Act and the Private Securities Litigation Reform Act of 1995.Forward-looking statements reflect the current view about future events and financial performance based on certain assumptions. They include opinions, forecasts, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. In some cases, forward-looking statements can be identified by words such as “may”, “can”,“should”, “could”, “expects”, “hopes”, “believes”, “plans”, “anticipates”, “estimates”, “predicts”, “projects”, “potential”, “intends”, “approximates” or the negative or other variation of such terms and other comparable expressions. Forward-looking statements in this Current Report may include statements about: · our inability to continue as a going concern; · our future financial and operating results, including projections of revenues, income, expenditures and other financial items; · our capital requirements and the need for additional financing; · the ability of OnPoint to develop commercially viable products; · the ability of OnPoint to enter into and maintain successful collaborations with companies in the healthcare industry; · intellectual property rights of the Company and others, including actual or potential competitors; · the outcome of regulatory submissions and approvals; · the performance of OnPoint’s products and their potential to generate revenues; · our beliefs and opinions about the safety and efficacy of any of our products; · our development of new products; · our growth, expansion and acquisition strategies; · the ability to enter into acceptable relationships with one or more contract manufacturers or other service providers on which the Company may depend; · the ability to limit liability for claims against our predecessor or as a result of our restructuring; · current and future economic and political conditions; · the overall industry and market performance; · competition; · management’s goals and plans for future operations; and · other assumptions described in this Current Report underlying or relating to any forward-looking statements. The forward-looking statements in this Current Report are only predictions.Actual results could and likely will differ materially from these forward-looking statements for many reasons, including the risks described under “Risk Factors” and elsewhere in this Current Report.No guarantee about future results, performance or achievements can be made.These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise.The safe harbors for 3 Table of Contents forward-looking statements provided by the Private Securities Litigation Reform Act are unavailable to issuers of “penny stock”.Our shares may be considered a penny stock and, as a result, the safe harbors may not be available to us. Item 1.01 Entry into a Material Definitive Agreement. EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references below in this Current Report to “we,” “us” and the “Company” are to Vertical Health Solutions, Inc., a Florida corporation, together with its wholly-owned subsidiary, OnPoint Medical Diagnostics, Inc., a Minnesota corporation.Specific discussions or comments relating only to Vertical Health Solutions, Inc. prior to the Merger reference “VHS”, those relating only to OnPoint Medical Diagnostics, Inc. reference “OnPoint” and those relating only to Vertical HS Acquisition Corp. reference “Merger Sub”.OnPoint was originally incorporated under the name CGI Enterprises II, Inc. in the State of Minnesota. SUMMARY Vertical Health Solutions, Inc., a Florida corporation (“VHS” or the “Company”), and its newly-formed subsidiary, Vertical HS Acquisition Corp., a Delaware corporation (“Merger Sub”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), dated as of February 1, 2011, by and among, OnPoint Medical Diagnostics, Inc., a privately-held Minnesota corporation (“OnPoint”), on the one hand, and VHS and Merger Sub, on the other hand.Pursuant to the Merger Agreement, Merger Sub, which we recently had incorporated for the purpose of completing the transaction, merged into OnPoint (the “Merger”) on April 15, 2011 (the “Closing” or the “Closing Date”) with OnPoint continuing as the surviving entity in the Merger.OnPoint is a development stage company founded to commercialize Magnetic Resonance Imaging (“MRI”) quality assurance testing software and technologies developed by Mayo Clinic and, following the Merger, the business of OnPoint constitutes our only operations. As a result of the Merger, OnPoint became a wholly-owned subsidiary of the Company.After receiving the requisite approval of the stockholders of OnPoint pursuant to a Written Consent and Waiver of Stockholders (the “Written Consent”), the Certificate of Merger was filed with the State of Minnesota and the State of Delaware on April 15, 2011, at which time the Merger was deemed effective (the “Effective Time”).At the Effective Time, each share of capital stock of OnPoint was converted into one share of common stock, par value $0.001 per share, of VHS (the “Common Stock”).In addition, each outstanding convertible note, option and warrant to acquire shares of capital stock of OnPoint became a convertible note, option or warrant convertible or exercisable into shares of Common Stock at the same conversion or exercise price. Immediately following the Merger, we owned 100% of the outstanding capital stock of OnPoint.In connection with the Merger, we issued an aggregate of 7,143,113 shares of Common Stock, after taking into account the shares of common stock, par value $0.01 per share, of OnPoint (the “OnPoint Stock”), which resulted in a change in control of of our ownership, management and our board of directors (the “Board of Directors”).Of the 7,143,113 shares of Common Stock to be issued to shareholders of OnPoint at the Effective Time of the Merger, 1,000,000 shares of Common Stock (the “Escrow Shares”) were delivered to Private Bank Minnesota (the “Escrow Agent”) and held in escrow pursuant to the Merger Agreement and the terms of the share escrow agreement, dated April 15, 2011, among the Escrow Agent, OnPoint, and VHS (the “Escrow Agreement”).The Escrow Shares will be disbursed to the shareholders of OnPoint upon receipt by VHS of an aggregate of $1,000,000 in equity financing (the “Equity Release Amount”); provided, the Equity Release Amount is received on or before December 31, 2011.If the Equity Release Amount is received on or before December 31, 2011, the shares of Common Stock held in the Escrow Fund shall be distributed to the shareholders of OnPoint pro rata based on such shareholders percentage ownership immediately prior to the Effective Time.If the Equity Release Amount is not received on or before December 31, 2011, the Escrow Shares shall be released by the Escrow Agent to VHS on January 1, 2012 and shall thereafter be cancelled by VHS. Prior to the Merger, OnPoint had adopted the 2011 Omnibus Incentive Compensation Plan (the “2011 Stock Plan”) providing for the issuance of up to 1,600,000 shares of its common stock and had issued from such plan options exercisable into 750,000 shares of its common stock.At the Effective Time, we adopted and assumed the 2011 Stock Plan.After giving effect to the Merger, outstanding options to purchase 750,000 shares of OnPoint common stock under the 2011 Stock Plan have become outstanding options to purchase 750,000shares of Common Stock under the 2011 Stock Plan. Also, the Company plans on entering into a merger agreement with OnPoint whereby VHS will merge with and into OnPoint in order to (i) change the domicile of VHS from a Florida corporation to a Minnesota corporation, and (ii) change 4 Table of Contents the name of VHS to “OnPoint Medical Diagnostics, Inc.”.This anticipated reorganization merger will occur as soon as reasonably practicable following the Merger. We believe that the issuance of our Common Stock and Warrants in connection with the Merger was exempt from registration under Section 4(2) of the Securities Act. A copy of the Merger Agreement was filed as Exhibit 10.1 to the Current Report on Form 8-K filed on February 7, 2011. Item 2.01 Completion of Acquisition or Disposition of Assets. As disclosed elsewhere in this Current Report, on April 15, 2011, a new wholly-owned subsidiary of VHS, Merger Sub, merged with and into OnPoint with OnPoint continuing as the surviving entity in the Merger.As a result of the Merger, OnPoint became a wholly-owned subsidiary of VHS.Item 2.01(f) of Form 8-K states that if the registrant was a shell company like VHS was immediately before the transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing below the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the combined Company after the Merger, except that information relating to periods prior to the date of the Merger only relate to the party specifically indicated. DESCRIPTION OF BUSINESS General Following the Merger, the business of OnPoint constitutes our only operations. Overview Following the Merger, the business of OnPoint constitutes our only operations.OnPoint was founded to commercialize MRI quality assurance software testing software and technologies developed by Mayo Clinic.Our vision, however, is much broader than this.We intend to leverage technology and intelligent systems to assist the global healthcare industry in delivering the highest quality medical images possible – safely, consistently and efficiently.Our enterprise quality assurance solution will be delivered in a “Software as a Service”, or SaaS, utility computing model, which will accommodate advanced imaging facilities with multiple diagnostic imaging scanners. Our flagship product for MRI is focused on automating the weekly quality control measures required for accreditation by American College of Radiology, or ACR, with real-time dashboards, analytics and trending to make sure scanners are providing the best possible images of patients. Products and Services Our advanced MRI Quality Assurance System has been fully operational since 2006 and the system has successfully performed automated quality control on over 200,000 images.We are currently porting the technology to a cloud computing SaaS platform and estimate commercial launch of the product in the third quarter of 2011.Our system automates the time-consuming, paper-based, and subjective quality control process mandated by the federal government as a condition for reimbursement.Our proprietary algorithms for automated image analysis perform all the measurements providing immediate results to technologists.We can provide access to all quality control results, DICOM phantom images, trends, reports, charts and benchmarking data on any computer or device with an internet browser. We also maintain a complete history of the ACR accreditation reports, available online in multiple formats.In addition to the mandatory measures required by the ACR, we can automatically calculate and provide results from other valuable and more time consuming quality control tests, such as the signal-to-noise ratio.To help detect the subtle and gradual degradation of image quality that occurs over time, we offer trending charts and proactive alerts on our dashboard to notify institutions of negative trends, which our customers can use to prevent unplanned downtime with their scanners. Marketing and Sales 5 Table of Contents We have identified specific strategies to grow sales and operations to meet our full implementation goals. We will commercialize quality assurance and accreditation software through structured alpha and beta programs at key luminaries in the United States.These show sites will be representative of our target market and include large imaging centers, small community hospitals and large healthcare institutions and networks. The software will be sold on a per scanner per month basis, with appropriate volume discounts.We intend to develop additional models for MRI as well as quality control systems for other modalities (Computed Tomagraphy, or CT, Mammography, Ultrasound and others), all which have similar accreditation requirements and quality control challenges. We intend to have a small field-based sales team and a larger inside sales (telemarketing) team.This will minimize cost of sales and allow centralized control for customizing and delivering unique marketing programs.As our technology is deployed in the cloud, our activation costs for new customers will be minimal andour software, implementation, training, sales, marketing and customer support will leverage technology and automation. Governmental Regulation Most of the our products will be considered medical devices as defined in the Federal Food, Drug and Cosmetic Act and are subject to the regulatory authority of the United States Food and Drug Administration, or FDA, which regulates the manufacture, distribution, related record keeping, labeling and advertising of such medical devices.Medical devices are classified by the FDA on the basis of control deemed necessary to reasonably ensure the safety and effectiveness of the device. Class I devices are subject to general controls. These controls include registration and listing, labeling, pre-market notification and adherence to the FDA Quality System Regulation. Class II devices are subject to general and special controls. Special controls include performance standards, post market surveillance, patient registries and FDA guidelines. Class III devices are those which must receive pre-market approval by the FDA to ensure their safety and effectiveness. Our MRI quality control software has been classified as a Class I Medical Device.The regulations applicable to our MRI quality control software indicate that such device is Good Manufacturing Practice, or GMP, exempt which means that we, as the manufacturer, are exempt from the pre-market notification requirement, but must register the manufacturing facility and list the device with the FDA. The Medicare Improvements for Patients and Providers Act of 2008 Due to efforts by the ACR and others, the United States Congress passed the Medicare Improvements for Patients and Providers Act of 2008, or MIPPA, requiring physicians and other suppliers that furnish advanced diagnostic imaging services, includingMRI, CT, and nuclear medicine/PET, to meet Medicare standards by January 1, 2012.MIPPA was enacted on July 15, 2008.OnPoint’s software-as-a-service solution will automate the labor intensive quality control process mandated by the United States Congress as a condition for reimbursement. Competition Our primary competitor is the manual process performed by technologists collecting the ACR required phantom images, measuring and interpreting the results, and logging the required information in the paper based ACR log book.There are a few smaller companies who have workstation based software products which provide ACR compliant PDF reports for MRI, or separate products for CT.We are also aware of a company which provides quality control reporting and graphingfor mammography.We believe our competitive advantage will be our cloud based technology platform and our ability to provide a consolidated quality assurance system for all medical imaging devices. Intellectual Property We entered into a license agreement with Mayo Foundation for Medical Education and Research, dated as of August 1, 2009, which was subsequently amended and restated on November 12, 2010.We rely primarily on a combination of trade secret and copyright law, employee and third-party nondisclosure agreements and other protective measures to protect intellectual property rights pertaining to our products and technologies. We do not own all of the software and other technologies used in our products, but we believe we have the necessary licenses from third parties to use that technology in our current products. Research and Development 6 Table of Contents Our research and development activities are focused on porting the licensed technology to a SaaS platform using Microsoft based technologies.We intend to develop new products and improvements to our existing products.An integral component of our future growth strategies includes developing and introducing additional new products for hospitals, clinics, and medical imaging providers as it relates to regulatory and quality assurance software and automation. Geographic Information Our corporate headquarters are in Minneapolis, Minnesota where executive, product development and research activities are performed.We also maintain an office in Rochester, Minnesota, where our interim CFO currently resides as well as a consulting liaison to our licensor. Employees As of the date hereof, we have one full time employee.OnPoint is currently using independent consultants to further develop its technology and expects to have an individual starting as Director of Product Management in May 2011. Available Information OnPoint was initially incorporated in Minnesota in September of 2006 as CGI Enterprises II, Inc.OnPoint’s name was changed in April 2009 to OnPoint Medical Diagnostics, Inc.The address of our principal office is 7760 France Avenue South, 11th Floor, Minneapolis, MN 55435, and our telephone number is (612) 568-4205.Our Internet website is www.onpointmd.com.The public may read or copy any filings with the SEC at the SEC Public Reference Room at 100 F. Street, N.E., Washington, D.C. 20549. The SEC maintains an internet site that contains reports, proxy, and information statements, and other information regarding issuers that file electronically with the SEC. The website is http://www.sec.gov. The public can also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. RISK FACTORS An investment in our Common Stock involves a high degree of risk.You should carefully consider the risks and uncertainties described below and all other information contained in this Current Report before deciding to invest in shares of our Common Stock.While all risks and uncertainties that the Company believes to be material to its business and therefore the value of our Common Stock are described below, it is possible that other risks and uncertainties that affect our business will arise or become material in the future. If we are unable to effectively address these risks and uncertainties, our business, financial condition or results of operations could be materially and adversely affected.In this event, the value of our Common Stock could decline and you could lose part or all of your investment. Risks Related To OnPoint’s Business and Industry OnPoint’s auditors have expressed substantial doubt about our ability to continue as a going concern. OnPoint’s audited financial statements for the year ended December 31, 2010, were prepared under the assumption that we will continue our operations as a going concern. We have a limited operating history with no revenues and have incurred cumulative net losses of $2,251,166 through December 31, 2010. As a result, our independent registered public accounting firm in their audit report on our 2010 Financial Statements has expressed substantial doubt about our ability to continue as a going concern. Continued operations are dependent on our ability to complete equity or debt formation activities or to generate profitable operations. Given the recent downturn in the economy, such capital formation activities may not be available or may not be available on reasonable terms. Our financial statements do not include any adjustments that may result from the outcome of this uncertainty. If we cannot continue as a viable entity, our stockholders may lose some or all of their investment in us. OnPoint is a development stage company. We are in the development stage and have a limited operating history for you to consider in evaluating our business and prospects.We have not yet generated any sales and no net income.We initially anticipate incurring operating losses. 7 Table of Contents There can be no assurance that we will be able to generate significant revenues from the sales of current or future products. Our ability to achieve profitability will depend on, among other things, our success in selling our products, managing our expense levels and quickly integrating newly-hired personnel, including management. We will need additional capital to fund our operations. We are seeking to raise additional capital in 2011 to fund our operations and future development. A capital raise could include the securing of funds through new strategic partnerships or collaborations, the sale of common stock or other equity securities or the issuance of debt. Initiating and expanding sales and marketing activities and continuing our development efforts will require significant expenditures of capital.The actual amount and timing of capital requirements may differ materially from our estimates, depending on the demand for our products and as a result of new market developments and opportunities. We may determine that it is necessary or desirable to obtain financing for such requirements through borrowings or the issuance of debt or equity securities. Debt financing would increase leverage, while equity financing may dilute the ownership of stockholders. There can be no assurance as to whether, or as to the terms on which, we will be able to obtain such financing. Any failure to generate sufficient funds from operations or equity or debt financing to meet our capital requirements could have a material adverse effect on our business, financial condition and results of operations. Our success depends upon maintaining our license to critical intellectual property. Our success depends upon our maintaining the license with Mayo Foundation for Medical Education and Researchfor the technology which comprises our product.The license is currently in good standing.Future defaults by the Company, however, could result in the termination of the license which is expected to be critical to the business of the Company. Our success depends on the development and modification of our licensed technology. Our MRI quality assurance software is currently functional and has been used by the health care facility affiliates of the software licensor.The software, however, will require additional development and modification by the Company to position it for commercial distribution.The Company is using the services of consultants to make such changes.Software development always involves uncertainty as to the length of time and cost associated with making needed developments and modifications.Delays in effecting the development and modifications may have significant adverse affects on the Company. Our success is dependent on market acceptance of our products. Our ability to gain market acceptance and to grow will largely depend upon our success in effectively and efficiently communicating product benefits to the key buyer groups and distinguishing our products from other similar products.To gain market share, we also must overcome the established relationships existing between other service providers and customers.We cannot assure you that we will be able to achieve success, to gain market acceptance and to grow.Our failure to achieve market acceptance of our products would have a material adverse effect on our business, financial condition and results of operations. We may have undisclosed liabilities and any such liabilities could harm our revenues, business, prospects, financial condition and results of operations. Prior to March 2009, OnPoint was a wholly owned subsidiary of Healthcare IP Partners. In March 2009, Healthcare IP Partners distributed certain shares of OnPoint owned by Healthcare IP Partners to the individual stockholders of Healthcare IP Partners, referred to herein as the Initial Distribution. In September 2010, shares of OnPoint were issued to Healthcare IP Partners in settlement of all outstanding debt of OnPoint owed to Healthcare IP Partners, which shares were then distributed with the remaining shares of OnPoint owned by Healthcare IP Partners to the individual stockholders of Healthcare IP Partners, referred to herein as the Second Distribution. The Initial Distribution and the Second Distribution are referred to herein as the Restructuring. Following the Restructuring, Healthcare IP Partners did not own any shares of OnPoint. There can be no assurance that we will not be liable for any liabilities relating to or in connection with the Restructuring. Any such liabilities could harm our revenues, business, prospects, financial condition and results of operations upon our acceptance of responsibility for such liabilities. Our future revenues are unpredictable and we expect our operating results to fluctuate from period to period. Our limited operating history and the uncertain nature of the market make it difficult for us to accurately forecast our future revenues in any given period. We have limited experience in financial planning for our business on which to base our planned operating expenses. If our revenues in a particular period fall short of our expectations, we will likely be unable to quickly adjust our spending in order to compensate for that revenue shortfall. As a result, our operating results would be adversely affected.Our operating results are likely to fluctuate substantially from period to period as a result of a number of factors, many of which are beyond our control. These factors include: · the amount and timing of operating costs and capital expenditures relating to expansion of our operations; · the rate at which potential users adopt our products; · the announcement or introduction of new or enhanced products by our competitors; 8 Table of Contents · our ability to attract and retain qualified personnel; and · the pricing policies of our competitors. Our business model is evolving and unproven. Our business model is unproven and is likely to continue to evolve.Accordingly, our business model may not be successful and may need to be changed. Our ability to generate significant revenues will depend, in large part, on our ability to successfully market our products to potential users who may not be convinced of the need for our products and services or may be reluctant to rely upon third parties to develop and provide these products. We intend to continue to develop our business model as our market continues to evolve. We need to increase brand awareness. Due to a variety of factors, our opportunity to achieve and maintain a significant market share may be limited. Developing and maintaining awareness of our brand name, among others, is critical. Further, the importance of brand recognition will increase as competition in our market increases. Successfully promoting and positioning our brand will depend largely on the effectiveness of our marketing efforts and our ability to develop industry-leading products at competitive prices. Therefore, we may need to increase our financial commitment to creating and maintaining brand awareness. If we fail to successfully promote our brand name or if we incur significant expenses promoting and maintaining our brand name, it could have a material adverse effect on our results of operations. We compete in highly competitive markets. The industry competitors with which we compete in many cases have longer operating histories, established ties to customers, greater brand awareness and well-accepted products. Many of our competitors in the market space have greater financial, technical and marketing resources. Our ability to compete depends, in part, upon a number of factors outside our control, including the ability of our competitors to develop alternatives that are competitive with our products. Our success depends, in part, upon our intellectual property rights. Our success depends, in part, upon our intellectual property rights.We will also rely upon a combination of trade secret, nondisclosure and other contractual arrangements, and copyright and trademark laws to protect our proprietary rights.We will enter into confidentiality agreements with our employees and contractors and limit access to and distribution of our proprietary information. There can be no assurance that such steps will be adequate to deter misappropriation of our proprietary information or that we will be able to detect unauthorized use and take appropriate steps to enforce our intellectual property rights. Our ability to manage growth will effect our management systems, infrastructure and resources. Our ability to successfully offer products and implement our business plan in the market requires an effective planning and management process. We are in the process of initiating our operations, and we intend to increase our headcount substantially. Beginning our operations and experiencing rapid growth will place a significant strain on our management systems, infrastructure and resources. To manage anticipated growth, we will need to develop and improve our operational, financial, accounting and other internal systems. In addition, our future success will depend in large part upon our ability to recruit, train, motivate and retain managers and other employees and maintain product quality. If we are unable to manage anticipated growth effectively, it could have a material adverse effect on the quality of our products and our business, financial condition, and results of operations. We depend on key personnel and will need to attract and retain additional personnel. Our success will depend in large part upon the key personnel we intend to hire.At this time, the Company has only its Chief Executive Officer, William Cavanaugh, and its Interim Chief Financial Officer, Mark Steege, in place as part of its management team.The Company intends to recruit other key members of the management team.If we do not quickly and efficiently integrate these key personnel into our management and culture, our business could suffer. Our future success depends on our ability to identify, attract, hire, train, retain and motivate highly skilled executive, technical, managerial, sales and marketing and business development personnel. We intend to hire additional executive, technical, sales, and marketing, 9 Table of Contents business development and administrative personnel during the next year. Competition for qualified personnel is intense. If we fail to successfully attract, assimilate and retain a sufficient number of qualified executive, technical, managerial, sales and marketing, business development and administrative personnel, our business could suffer. The loss of the services of these key employees could have an adverse effect on the Company. In addition, if one or more of these key employees resigns from the Company to join a competitor or to form a competing company, the loss of such employees and any resulting loss of existing or potential customers to such competitor could have a material adverse effect on our business, financial condition and results of operations. In the event of the loss of any such personnel, there can be no assurance that we would be able to prevent the unauthorized disclosure or use of our practices or procedures by such personnel. Although we intend to sign key employees to agreements containing confidentiality covenants, there can be no assurance that courts will enforce such covenants as written or that the agreements will deter conduct prohibited by such covenants. Our organizational documents limit director liability. The Company’s Articles of Incorporation and Bylaws provide for indemnification of directors to the full extent permitted by law, eliminate or limit the personal liability of directors to the Company and its shareholders of monetary damages for certain breaches of fiduciary duty. Such indemnification may be available for liabilities arising in connection with the Merger. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the Company pursuant to the foregoing provisions, the Company has been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. Our estimates of financial results are based on assumptions which may prove to be untrue. Any financial projections provided to investors have been prepared using the Company’s best judgment, however, they are only estimates of the financial results that could be expected assuming certain assumptions prove to be true. The Company makes no representation and warranty with respect to the projections and investors should be aware that, due to any number of unforeseen factors, actual results are likely to differ from the projected results and such differences may well be material. OnPoint may be subject to potential product liability and other claims and it may not have the insurance or other resources to cover the costs of any successful claims. Defects in OnPoint’s products could subject it to potential product liability claims that its products caused some harm to the human body.OnPoint’s product liability insurance may not be adequate to cover future claims.Product liability insurance is expensive and, in the future, may not be available on terms that are acceptable to OnPoint, if it is available at all.Plaintiffs may also advance other legal theories supporting their claims that OnPoint’s products or actions resulted in some harm.A successful claim brought against OnPoint in excess of any insurance coverage that it has could significantly harm our business and financial condition. Risks Related to Our Common Stock We expect an illiquid market for our Common Stock. The shares for VHS are currently subject to very limited trading.We are unable to predict if a trading market will develop and be sustained following the completion of the Merger, but we expect any such market to involve limited liquidity for some period of time. We expect the market price for our Common Stock to be volatile. The price of our Common Stock is expected to be volatile and an investment in our Common Stock could decline in value. The market price of our Common Stock, and the market prices for securities of software or medical imaging companies in general, are expected to be highly volatile. The following factors, in addition to other risk factors described in this Current Report, and the potentially low volume of trades in our Common Stock, may have a significant impact on the market price of our Common Stock, some of which are beyond our control: 10 Table of Contents · announcements of technological innovations and discoveries by the Company or its competitors; · developments concerning any research and development, manufacturing, and marketing collaborations; · new products or services that the Company or its competitors offer; · actual or anticipated variations in operating results; · the initiation, conduct and/or outcome of intellectual property and/or litigation matters; · changes in financial estimates by securities analysts; · conditions or trends in software or other medical imaging industries; · regulatory developments in the United States and other countries; · changes in the economic performance and/or market valuations of other software or medical imaging companies; · the Company’s announcement of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · additions or departures of key personnel; · global unrest, terrorist activities, and economic and other external factors; and · sales or other transactions involving the Company’s Common Stock. The stock market in general has recently experienced relatively large price and volume fluctuations.In particular, market prices of securities of software companies have experienced fluctuations that often have been unrelated or disproportionate to the operating results of these companies.Continued market fluctuations could result in extreme volatility in the price of the Common Stock, which could cause a decline in the value of the Common Stock.Prospective investors should also be aware that price volatility may be worse if the trading volume of the Common Stock is low. We do not expect to pay cash dividends in the foreseeable future. No dividends have ever been paid by the Company and it is anticipated that any future profits received from operations will be retained for operations. We do not anticipate the payment of cash dividends on our capital stock in the foreseeable future, and any decision to pay dividends will depend upon our profitability at the time, cash available, and other factors. Therefore, no assurance can be given that there will ever be any such cash dividend or distribution in the future. Because OnPoint is becoming a public company as a result of the Merger and not a public offering, the Company may not attract the attention of major brokerage firms and, as a public company, will incur substantial expenses. As a result of the Merger, OnPoint will become a publicly-traded company and, accordingly, will be subject to the information and reporting requirements of the United States securities laws. The costs to public companies of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC and furnishing audited reports to stockholders will cause the Company’s expenses to be higher than they would be if it were a privately-held company. Security analysts of major brokerage firms may not provide coverage of the Company. No assurance can be given that brokerage firms will undertake to make a market for the Company’s Common Stock in the future. A significant number of the shares of Common Stock will be eligible for sale, and their sale could depress the market price of the Company’s stock. The sale of a significant number of shares of the Common Stock in the public market following the Merger could harm the market price of the Common Stock. As additional shares of the Common Stock become gradually available for resale in the public market, the supply of the Common Stock will increase, which could decrease its market price. Some or all of the shares of Common Stock may be offered from time to time in the open market pursuant to Rule 144 (or pursuant to a registration statement, if one is effective), and these sales may have a depressive effect on the market for the shares of Common Stock. In general, a person who has held restricted shares for a period of one year from the effective date of the Merger may, upon filing of a notification on Form 144 with the SEC, sell into the market Common Stock. The Common Stock will be considered “a penny stock” and may be difficult to sell. The SEC has adopted regulations that generally define “penny stock” to be an equity security that has a market or exercise price of less than $5 per share, subject to specific exemptions. Initially, the market price of the Common Stock is likely to be less than $5 per share and therefore may be designated a “penny stock” under SEC rules. This designation 11 Table of Contents requires any broker or dealer selling the Common Stock to disclose certain information about the transaction, obtain a written agreement from the investor and determine that the investment in Common Stock by the investor is a reasonably suitable investment for such investor. These rules may restrict the ability of brokers or dealers to sell the Common Stock and, as a result, may affect the ability of investors to sell their shares. In addition, unless and until the Common Stock is listed for trading on the American Stock Exchange or NASDAQ Capital Market or similar market, investors may find it difficult to obtain accurate quotations of the price of the Common Stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. Resale restrictions on transferring “penny stocks” are sometimes imposed by some states, which may make transactions in our stock more difficult and may reduce the value of your investment. Substantial future issuances of the Common Stock could depress our stock price. The market price for the Common Stock could decline, perhaps significantly, as a result of issuances of a large number of shares of our Common Stock in the public market or even the perception that such issuances could occur.Sales of a substantial number of these shares of our Common Stock, or the perception that holders of a large number of shares intend to sell their shares, could depress the market price of our Common Stock. You will experience additional dilution upon the conversion of the convertible notes or the exercise of warrants or options. As of April 15, 2011, we have 2,073,077 shares of Common Stock issuable upon conversion of the Company’s convertible promissory notes (at an assumed conversion price of $0.65 per share), 289,308 shares of Common Stock issuable upon exercise of outstanding warrants and 750,000 shares of Common Stock issuable upon exercise of outstanding options.In addition, the Company will be entitled to reserve a pool of stock options representing approximately 20% of the shares of the Company’s Common Stock for the Employee Stock Option Pool, pursuant to the Company’s 2011 Omnibus Incentive Compensation Plan. The Employee Stock Option Pool will automatically increase each year such that the total number of shares available for issuance under the 2011 Omnibus Incentive Compensation Plan is equal to 20% of the fully-diluted shares as of the date of such increase. If the holders of those convertible notes, warrants, or options convert or exercise their rights, you may experience dilution in the net tangible book value of your Common Stock. Directors and officers of the Company, as well as certain stockholders, will have a high concentration of Common Stock ownership. Based on the aggregate number of shares of Common Stock that are estimated to be outstanding as of the closing of the Merger, our officers and directors will beneficially own approximately 23.41% of our outstanding Common Stock (assuming none of our existing convertible bridge notes are converted).In addition, certain of existing stockholders will beneficially own more than 10% of our Common Stock following the Merger.Such a high level of ownership by such persons may have a significant effect in delaying, deferring or preventing any potential change in control of the Company.Additionally, as a result of their high level of ownership, our officers, directors and such stockholders might be able to strongly influence the actions of the Company’s board of directors, and the outcome of actions brought to our stockholders for approval. Such a high level of ownership may adversely affect the voting and other rights of our stockholders. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Management’s Discussion and Analysis of Financial Condition and Results of Operations Following the Merger, the business of our wholly-owned subsidiary, OnPoint, constitutes all of our operations.This discussion and analysis should be read in conjunction with the financial statements and notes, and other financial information included in this report.With respect to this discussion, the terms “OnPoint,” the “Company,” “we,” “us,” and “our” refer to OnPoint Medical Diagnostics, Inc. Overview OnPoint is a development stage company founded to commercialize Magnetic Resonance Imaging (“MRI”) quality assurance testing software and technologies developed by Mayo Clinic. 12 Table of Contents Since our inception in February 2009, we have incurred losses and negative cash flows from operations, and such losses have continued subsequent to December 31, 2010.As of December 31, 2010, we had an accumulated deficit of $2,251,166 and anticipate incurring additional losses for at least the next several years.We expect to spend significant resources over the next several years to enhance our technologies and to fund research and development of our products.Through December 31, 2010, we have not generated any revenue as we have devoted substantially all of our efforts to the development and commercialization of software technology.In order to achieve profitability, we must continue to develop software products and technologies that can be commercialized by us or through existing and future collaborations.We intend to implement our technology at luminaries and show sites in the coming months. Revenue To date,we haven’t generated any revenue.In 2009, 320,000 shares of our common stock was sold at $1.00 per share and in 2010, we issued $822,500 of convertible promissory notes.In 2011, through April 15, 2011 we issued an additional $525,000 of convertible promissory notes.These notes bear interest at 10% per annum and are convertible into our common stock.The holder can convert all or a portion of the principal and accrued interest under the notes into common shares at any time prior to repayment in full.For amounts not previously converted, principal will be satisfied in four equal installments commencing on September 30, 2011 and thereafter on February 29, 2012, July 31, 2012 and December 31, 2012.Accrued interest is payable on December 31, 2011 and on each of the principal satisfaction dates thereafter.The conversion price is the lesser of $0.65 per share or 65% of the volume weighted average of the common stock for the twenty trading dates preceding a conversion; provided, however, the conversion price shall not be less than $0.25 per share.We estimated the fair value of our common stock to be $0.65 during this offering period and therefore, determined there was no beneficial conversion feature to record. Software Research and Development Our software research and development expense consist primarily of consultant costs relating to software engineers, programmers, andresearch related to the software. General and Administrative Our general and administrative expenses consist primarily of salary to our Chief Executive Officer and related benefit expenses for business development, financial, legal and other administrative functions.In addition, we incur external costs for professional fees for legal, patent and accounting services.We expect that our general and administrative expenses, both internal and external, will increase as we are now a public company. Results of Operations Year ended December 31, 2010 compared to period from inception (February 1, 2009) to December 31, 2009 Research and Development Expenses.Our development expenses were $69,815 for the year ended December 31, 2010 compared to $28,650 for the period from inception (February 1, 2009) toDecember 31, 2009.The Company has been in the early stages of its software development during both periods depending on available funding levels.Additional consultants, programmers and software engineers were utilized towards the end of 2010 as funding became available. General and Administrative Expenses. Our general and administrative expenses were $1,109,080 for the year ended December 31, 2010 compared to $1,030,118 for the period from inception (February 1, 2009) toDecember 31, 2009.The increase of $78,962 was primarily related to increased management and personnel expenses due to a new management hire and increased investments in business development required to support our research and development efforts. Organizational costs, accountingand legal costs were significantly greater as we ramped up the Company.We anticipate that general and administrative expenses will increase as we begin to incur costs relating to our operations as a public company. Interest Expense.Interest expense increased to $13,690 for the year ended December 31, 2010 from $0 for the period from inception (February 1, 2009) to December 31, 2009, due to new debt being incurred late 2010.In 2010, we entered into convertible debt financing with certain investors which provided for $822,500 in funding.The interest expense is related to accrued interest on this convertible debt financing.The Company didn’t have any interest bearing debt during 2009. 13 Table of Contents Income Tax Benefit. The income tax provision is zero for both the year ended December 31, 2010 and for the period from inception (February 1, 2009) to December 31, 2009, as the generated net operating losses may not be realized in future periods, therefore, a full valuation allowance has been recorded against the Company’s deferred tax assets. Liquidity and Capital Resources At December 31, 2010, we had cash and cash equivalents of $330,803 andnet working capital of $57,106.Since inception, we have used $625,183 of cash to fund our operating activities and $9,509 for capital expenditures.We have funded substantially all of our operations and capital expenditures through private placements of equity and convertible debt totaling approximately $1,142,500 of gross proceeds.From January 1, 2011 to April 15, 2011, we have received an additional $525,000 in gross proceeds from the issuance of convertible debt. We expect that substantially all of our revenue for the foreseeable future will come from corporate collaborations, license agreements and the sale of securities.We are subject to those risks associated with any software company.There can be no assurance that our development projects will be successful, or that any product will be commercially viable.In addition, we operate in an environment of rapid technological change and we are largely dependent on the services of our employee and consultants.For us to fund our operations and to commercialize our products, additional equity and/or debt financing will be required.There is no assurance that such financing will be available to us as needed. Summary of Contractual Obligations The following table summarizes our obligations to make future payments under our current contractual obligations as of December 31, 2010: PaymentsDuebyPeriod Total 1 year 2-3years 4-5years After5years Convertible notes payable $ $ $ $
